— Appeal by defendant from a judgment of the County Court, Dutchess County (Rosenblatt, J.), rendered September 10, 1980, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. While we recognize that there were certain inconsistencies in the testimony of several of the witnesses, credibility and the weight to be afforded each piece of evidence is within the province of the jury (see People v La Borda, 76 AD2d 869, 870). We have reviewed the record and cannot say, as a matter of law, that the People failed to sustain their burden of demonstrating that the gun was operable (see People v Grillo, 15 AD2d 502, affd 11 NY2d 841). We have considered the defendant’s remaining contentions and find that they do not merit reversal. Mellen, P. J., Damiani, Titone and Mangano, JJ., concur.